Title: To Thomas Jefferson from Francis Lewis, 9 May 1786
From: Lewis, Francis
To: Jefferson, Thomas



Dr. Sir
New York May. 9th. 1786.

I was yesterday honored with your favor of the 9th. Febry., and have this day upon inquiry found, that the best Madeira Wine in this City for Sale is Eight years Old, of which I shall pick the best out of forty Pipes.
It happens unfortunate that your letter was so long comming to my hands, as the French Packet sails tomorrow morning. It will not be possible to get the Pipe trimed, and Cased in time for this Packet, must therefore defer shipping it ‘till the arrival of the next, and to which I would give the preference unless a better opportunity in the interim offers.
It will at all times give me great pleasure to render you Sir or your friends any services in my power, and believe me to be with Sentiments of Respect, Sir, Your most Obedient Humble Servant,

Frans. Lewis

